DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Application Publication No. 0082386 A1 to Fritz, which discloses:
Claim 1: A driving unit (FIG. 3) that rotates a first member 18 and a second member 60 constituting a robot arm about a rotary axis (coaxial with 60), the driving unit comprising:
a bracket 36 fixed to the first member 18 and including a first hollow hole (see FIG. 3) penetrating along the rotary axis;
a motor 24 fixed to the bracket 36 and accommodated in the first member 18 (see FIG. 3);
a reducer 54, 58 configured to connect the bracket 36 and the second member 60 such that the bracket 36 and the second member 60 are rotatable about the rotary axis (second member 60 is driven by motor 24, and if second member 60 is held against rotation, motor 24 would drive the bracket 36 about the rotary axis), wherein a second hollow hole (hole within tube 60 – “gear 58 is non-rotatably attached to the lower end 59 of a second tube 60”) penetrates through the reducer 58 along the rotary axis; and 
a driving power transmission mechanism (pinion 41 and the gear accommodated on shaft 43 which is also engaged with toothed belt 42) accommodated in the bracket 36 and transmitting a rotation of the motor 24 to the reducer, wherein
the driving power transmission mechanism includes a driving shaft 43, a first transmission mechanism 41 that transmits the rotation of the motor 24 to the driving shaft 43, and a second transmission mechanism (gear on shaft 43 that is engaged with toothed belt 42) that transmits a rotation of the driving shaft 43 to an input shaft 26 of the reducer 54, 58, and
a distance between a shaft 40 of the motor 24 and the rotary axis is shorter than a distance between the driving shaft 43 and the rotary axis.
Claim 3: The robot driving unit according to claim 1, wherein at least one of the first transmission mechanism 41 and the second transmission mechanism is a pair of pulleys and a belt 42 stretched over the pulleys (see FIG. 3).
Claim 5: The robot arm driving unit according to claim 1, wherein the rotary axis and an axis of the shaft 40 of the motor 24 are parallel to each other.
Claim 6: The robot arm driving unit according to claim 1, wherein the first hollow hole communicates with the second hollow hole.
Claim 7: The robot arm driving unit according to claim 1, wherein a space in the second member communicates with a space in the first member via the second hollow hole and the first hollow hole.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over European Patent Application Publication No. 0082386 A1 to Fritz, as applied to Claim 1 above, and further in view of International Patent Application Publication No. WO 2012/010256 to Dettenberger et al.
Claim 2: Fritz does not disclose wherein at least one of the first transmission mechanism and the second transmission mechanism is a pair of gears (i.e., which are meshed together).
Dettenberger teaches alternative embodiments for a first gear stage (i.e., instead of a gear stage, a belt transmission may be used).
In view of the Dettenberger teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to use a gear transmission for the first and second transmission mechanisms, because gear transmissions and belt transmissions can be interchangeable.

Response to Arguments
Applicant's arguments filed on 03/04/2022 have been fully considered but they are not persuasive.
Applicant argues that Fritz does not disclose a “second hollow hole penetrates through the reducer along the rotary axis.”  To that end, Applicant relies on the Office’s characterization of Fritz in which the hole 22 is analogized as the claimed “second hollow hole.”  Applicant argues that element 22 of Fritz is a “partition.”  Assuming, for the sake of argument, that element 22 is a partition, the Office does not find this to be a distinction, let alone a distinction without a difference.  As shown in FIG. 3 of Fritz, element 22 is shown in cross-section as a hole.  Nevertheless, the Office has now characterized another element as the claimed “second hollow hole” in order to read on amended Claim 1.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
European Patent Application Publication No. 0082386 A1 to Fritz is considered to be the closest prior art.  
Fritz does not disclose or suggest the limitation recited in Claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDELL J KRUG/Primary Examiner, Art Unit 3658